
	
		II
		112th CONGRESS
		2d Session
		S. 2098
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To support statewide individual-level integrated
		  postsecondary education data systems, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Student Right to Know Before You
			 Go Act.
		2.FindingsCongress finds the following:
			(1)Every year,
			 millions of people in the United States will make the choice of whether to
			 invest in higher education or job retraining programs, but outcomes vary widely
			 based on the program of study selected, the institution selected, and the
			 maximum level of education attained.
			(2)A person who
			 obtains an associate degree earns, on average, $1,500,000 over a lifetime,
			 while individuals with the maximum accreditation of a high school diploma can
			 expect to earn $1,300,000 over a lifetime. By comparison, individuals with a
			 baccalaureate degree earn, on average, $2,300,000 in their lifetime. However,
			 28.2 percent of individuals with associate degrees earn more than the median
			 salary of baccalaureate degree-holders. It is not just maximum level of
			 education attained, but also the earnings and employment prospects associated
			 with specific programs of study, that determines the amount of an individual's
			 earnings. Furthermore, the employment and earnings projections of distinct
			 degree and certificate programs and the cost of obtaining these credentials are
			 not equal across institutions.
			(3)On average,
			 workers with a baccalaureate degree earn more than 84 percent over their
			 lifetime compared with those who do not have a degree, and workers with an
			 associate degree earn, on average, $6,600 per year more than those with a high
			 school diploma as their highest credential.
			(4)According to the
			 National Center for Public Policy and Higher Education report in 2008, the cost
			 of college increased 439 percent from 1982 to 2007. In 2010, graduates who took
			 out loans left college with an average of more than $25,000 of debt, more than
			 double what it was 15 years ago. In 2011, student debt in the United States
			 outweighed credit card debt at nearly $1,000,000,000,000.
			(5)As of 2008, 84
			 percent of undergraduates had at least 1 credit card, up from 76 percent in
			 2004. With the rising cost of college tuition and expenses, students are
			 increasingly turning to private credit to supplement traditional student aid;
			 on average, students charge $2,200 towards direct education expenses, with only
			 17 percent regularly paying off their balances each month. The average student
			 leaves college with an average credit card debt of more than $4,100, up from
			 about $2,900 in 2004.
			(6)Recent research
			 shows that more than 1/2 of student loan borrowers are in
			 deferment, forbearance, delinquency, or default on their Federal student loans
			 within 5 years of leaving school.
			(7)Greater access
			 and transparency regarding the costs and benefits of higher education are
			 critical to better prepare students, parents, and the public for the realities
			 of college and the workforce.
			(8)Even though
			 enrollment in colleges is on the rise, corresponding graduation and completion
			 rates have not risen. At 2-year institutions of higher education, about 27
			 percent of first-time, full-time students who enrolled in the fall of 2005
			 completed a certificate or associate's degree within 150 percent of the normal
			 time required to complete such a degree.
			(9)As unemployment
			 among young adults remains elevated, the economic value and employment
			 potential of certain degrees has become an increasingly important factor in
			 selecting a major. Not all academic fields have the same employment and
			 earnings potential. Labor and employment statistics show that certain majors
			 have a higher employment potential after college and a higher median starting
			 salary. Furthermore, the employment and earnings outcomes for the same or
			 similar accreditation vary widely across institutions of higher
			 education.
			(10)To enhance the
			 public’s knowledge and access to improved information concerning the cost of
			 college, financial aid, prospective earnings, and post-graduation employment
			 rates, States, institutions of higher education, and other stakeholders must
			 collaborate to make these data points available to prospective students,
			 parents, and all taxpayers in a new, comprehensive, and easily accessible
			 manner.
			(11)Such
			 collaboration will allow for a more comprehensive statistical overview of the
			 current landscape in American higher education and increase accountability and
			 efficiency.
			(12)Research shows
			 that certain courses of study correlate to improved earnings and employment;
			 however, existing reporting requirements make it impossible for researchers to
			 accurately analyze data at the institutional level. A State-based reporting
			 system would ensure that students, parents, taxpayers, and policymakers can
			 make informed decisions, maximizing their return on investment and bringing
			 greater transparency to higher education in the United States.
			3.DefinitionsIn this Act:
			(1)Administering
			 entityThe term administering entity means—
				(A)a State,
			 including a State coordinating or governing board, State system office, or
			 other State agency;
				(B)a multi-State
			 compact; or
				(C)a data system
			 operated by the Department of Education.
				(2)Educational
			 institutionThe term educational institution
			 means—
				(A)an institution of
			 higher education, as defined in section 102 of the Higher Education Act of 1965
			 (20 U.S.C. 1002);
				(B)a school or
			 institution that offers a program of postsecondary education and that is an
			 eligible provider of training services under section 122 of the Workforce
			 Investment Act of 1998 (42 U.S.C. 2842); and
				(C)any entity that
			 provides postsecondary training programs that are approved by the Secretary of
			 Labor under section 236 of the Trade Act of 1974 (19 U.S.C. 2296) for workers
			 who receive benefits under the trade adjustment assistance program under
			 chapter 2 of title II of that Act (19 U.S.C. 2271 et seq.).
				(3)SecretaryThe
			 term Secretary means the Secretary of Education.
			4.Participation in
			 statewide individual-level integrated postsecondary education data
			 systems
			(a)AmendmentSection 487(a)(17) of the Higher Education
			 Act of 1965 (20 U.S.C. 1094(a)(17)) is amended—
				(1)by striking
			 (17) The and inserting (17)(A) The; and
				(2)by adding at the end the following:
					
						(B)To
				meet the requirements of subparagraph (A), the institution will fully
				participate in, and provide all data required for—
							(i)the individual-level integrated
				postsecondary education data system certified by the Secretary under section
				5(a) of the Student Right to Know Before You
				Go Act that is administered by a State entity of the State in
				which the institution is located; or
							(ii)if no such system exists in the State, an
				individual-level integrated postsecondary education data system that is
				operated by another administering entity and that is certified by the Secretary
				under such section
				5(a).
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is 1 year after the date of enactment of this Act.
			5.Statewide
			 individual-level integrated postsecondary education data systems
			(a)Statewide
			 employment and learning exchanges
				(1)Certification
			 of integrated postsecondary education data systems
					(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall, upon request by an administering entity—
						(i)review the
			 administering entity's individual-level postsecondary education data system or
			 other data system; and
						(ii)upon determining
			 that the system meets the requirements of this subsection, certify the system
			 for purposes of section 487(a)(17)(B) of the Higher Education Act of 1965 (20
			 U.S.C. 1094(a)(17)(B)).
						(B)Consultation
			 for certification of systems including data for other
			 programsBefore certifying under subparagraph (A) an
			 individual-level integrated postsecondary education data system that includes
			 data from a Federal education and training program in accordance with paragraph
			 (2)(B)(ii)(I), the Secretary shall consult with the head of the Federal agency
			 responsible for administering such Federal education and training
			 program.
					(2)RequirementsAn individual-level integrated
			 postsecondary education data system certified under this subsection shall meet
			 the following requirements:
					(A)Compatiblity
			 with IPEDSThe system shall have the ability to submit data, in a
			 manner that does not disclose any personally identifiable information, to the
			 Integrated Postsecondary Data System (IPEDS) or any other Federal postsecondary
			 data collection as designated by the Secretary, in a timely manner to the
			 satisfaction of the Secretary.
					(B)Scope of
			 systemThe system shall include—
						(i)data from
			 educational institutions described in section 3(2)(A); or
						(ii)if
			 the administering entity chooses, data from such educational institutions and
			 data from—
							(I)other Federal
			 education and training programs, such as the Job Corps program carried out
			 under subtitle C of title I of the Workforce Investment Act of 1998 (29 U.S.C.
			 2881 et seq.), educational assistance and training programs under the laws
			 administered by the Secretary of Veterans Affairs, programs carried out under
			 the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301
			 et seq.), and training, education, and educational assistance programs of the
			 Department of Defense; or
							(II)beginning on or
			 after the date that is 5 years after the date of enactment of this Act,
			 educational institutions described in subparagraphs (B) and (C) of section
			 3(2).
							(C)Unique
			 identifierThe system shall use a unique individual identifier
			 system that—
						(i)does not permit
			 an individual to be individually identified by users of the data system;
			 and
						(ii)is
			 created through a process that creates a one-way secure identifier that can be
			 used in data systems in other States and cannot be reverse-engineered.
						(D)Data
			 includedThe system shall include the following data and
			 information:
						(i)Data sufficient
			 to complete all student components of reporting required for the Integrated
			 Postsecondary Education Data System of the National Center for Education
			 Statistics. The system shall employ, where applicable, the most recent version
			 available of the Common Education Data Standards developed by the National
			 Center for Education Statistics.
						(ii)Rates of
			 remedial enrollment, credit accumulation, and postsecondary completion by high
			 school completion status.
						(iii)Other
			 information determined necessary by the Secretary to address alignment and
			 adequate preparation for success in postsecondary education.
						(E)Data audit and
			 data governance systemsThe system shall include a data audit
			 system assessing data quality, validity, and reliability and a data governance
			 system, operated at the State or regional level (as the case may be) with the
			 participation of representative educational institutions, to ensure compliance
			 with Federal and State standards of data quality and individual privacy.
					(F)Individual
			 privacy and access to dataThe administering entity shall provide
			 an assurance—
						(i)that the system
			 does not disclose any personally identifiable information and complies with the
			 requirements of section 444 of the General Education Provisions Act (20 U.S.C.
			 1232g) (commonly known as the Family Educational Rights and Privacy
			 Act) and other applicable Federal and State privacy laws; and
						(ii)that there is a
			 policy on the use of data in the system by other entities, including by
			 nongovernmental entities.
						(3)Additional
			 requirementsIn order for an individual-level integrated
			 postsecondary education data system of an administering entity to be certified
			 under this subsection, the entity shall demonstrate to the Secretary that the
			 entity is coordinating with an agency or entity that oversees administrative
			 wage and earnings data to match data from the postsecondary education data
			 system to administrative wage and earnings data, in order to create an
			 interoperable employment and learning exchange that—
					(A)continues the use
			 of a unique individual identifier system that does not permit an individual to
			 be identified by users of the data system; and
					(B)provides data on
			 average individual annual earnings, disaggregated by educational program,
			 degree received, educational institution, employment sector, and State.
					(b)Technical
			 assistance grants
				(1)In
			 generalThe Secretary is
			 authorized to award grants—
					(A)to educational institutions to assist with
			 the costs necessary to comply with the requirements of this section or section
			 487(a)(17) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(17)), as
			 added by section 4; and
					(B)to administering entities described in
			 subparagraph (A) or (B) of section 3(1) that have an integrated postsecondary
			 education data system certified by the Secretary under subsection (a) or that
			 are developing such a system, to assist with the costs associated with such
			 systems or with developing or implementing such systems.
					(2)ApplicationAn educational institution or administering
			 entity that desires to receive a grant under this subsection shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary shall require.
				6.Transition
			 plan
			(a)Transition
			 requirementsIn transitioning to the requirements of this Act and
			 the amendments made by this Act, the Secretary shall—
				(1)ensure that no
			 educational institution will be required to report duplicative information to
			 the Secretary;
				(2)allow States and
			 educational institutions to consolidate the reporting requirements under
			 section 487(a)(17) of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.)
			 with any other overlapping reporting requirements, and inform State and
			 institutions of this ability; and
				(3)establish
			 safeguards to ensure that States and educational institutions are not required
			 to report duplicative information through the individual-level integrated
			 postsecondary education data systems certified under section 5(a).
				(b)Transition
			 planNot later than 3 months
			 after the date of enactment of this Act, the Secretary shall make available to
			 States, educational institutions, and the public, a transition plan (including
			 guidance) that—
				(1)describes the new
			 options for complying with the reporting requirements of section 487(a)(17) of
			 the Higher Education Act of 1965 (20 U.S.C. 1094(a)(17)), as amended by section
			 4;
				(2)describes the
			 transition requirements under subsection (a) and how the Secretary will fulfill
			 such requirements; and
				(3)provides a
			 timeline, including dates, for the Secretary's implementation of the
			 requirements of this Act and the amendments made by this Act.
				
